DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 5/16/2022.
Claims 1-8, 10-20, 23-25 are pending.
Claims 9, 21, 22 are cancelled.
Claims 23-25 are new.

Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claim 24 will be allowable provided the 112 rejection of the claim is resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 – there is a lack of antecedent basis for “the first location of the HVAC system”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2017/0198936 to Yamaguchi.
Regarding claim 1, Yamaguchi teaches a heating, ventilation, and air conditioning (HVAC) system, comprising:
a sensor (6a) configured to detect a refrigerant released from the HVAC system (par. 43 describing heat pump operation), and in conditioned air produced by the HVAC system (abstract, the leakage is detected in an indoor unit, which will provide conditioned air) and to emit a signal indicative of the detection (Fig. 3, par. 62-63),
a switch (7c) configured to block a flow of electricity to a component of the HVAC system; (Fig. 5, par. 66, the compressor control unit 7C can act as a switch to stop the compressor 10 when a refrigerant leak is detected, and in an HVAC system the compressor is frequently electric),
a controller (7, Fig. 5, par. 46) configured to receive the signal from the sensor and actuate the switch to block the flow of electricity to the component in response to the detection of the refrigerant. (Fig. 5, controller 7 receives signals from leak sensor 6a, and then the compressor control unit 7c controls the compressor)

Regarding claim 5, Yamaguchi teaches the HVAC system of claim 1, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system. (Fig. 22, par. 126, the leakage sensor 6a is located downstream of the indoor heat exchanger 3 in the airflow direction, meaning itis in a duct that will provide conditioned air to a space.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima and US 2014/0020411 to Li.
Regarding claim 1, Yajima teaches a heating, ventilation, and air conditioning (HVAC) system, comprising:
a sensor configured to detect a refrigerant released from the HVAC system and in conditioned air produced by the HVAC system and to emit a signal indicative of the detection, (48a, par. 60, Fig. 1, the leakage detection device 48a is connected to controller 9, see Fig. 2, some type of signal must be sent from the sensor to the controller for the controller to function as described below)
a switch configured to block a flow of electricity to a component of the HVAC system; (par. 80 teaches the first air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered, switches are typically used to turn electrical devices on and off),
a controller (9, Fig. 2) configured to receive the signal from the sensor (the leakage detection device 48a is connected to controller 9, see Fig. 2) and actuate the switch to block the flow of electricity to the component in response to the detection of the refrigerant. (Fig. 2, controller 9 is connected to the blowers, par. 80 teaches the first air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered).
To the extent applicant may argue that Yajima does not teach electric power and switches for the blower, Li teaches a refrigeration unit with a blower connected by a switch to an inverter. (abstract)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima in view of, Li, in order to provide a means for powering and controlling the blower that relies on common power sources and components known to be useable in HVAC systems.

Regarding claim 3, Yajima teaches the HVAC system of claim 1, comprising the component, wherein the component is a blower. (blower 35b, see the rejection of claim 1).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2018/0106492 to Papas.
Regarding clam 2, Yajima teaches the HVAC system of claim 1, but does not teach,
wherein the signal is indicative of a concentration of the refrigerant in the conditioned air, and the controller is configured to:
compare the concentration of the refrigerant to a threshold concentration; and
actuate the switch in response to the concentration of the refrigerant exceeding the threshold concentration.
Papas teaches (abstract)
A detecting mechanism configured to detect a concentration of the refrigerant
outside of the HVAC/R component, and a blower configured to operate under
power from an auxiliary power source upon detection of the refrigerant above a
predetermined refrigerant level during a main power outage.
Thus, Papas teaches taking remedial action when the concentration of leaked
refrigerant is in excess of a threshold concentration.
As applied to Yajima, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Yajima, in view of Papas, in order to refrain from taking remedial action until the concentration of the leaked refrigerant reaches dangerous levels.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, US 2002/0134322 to Dolan and US 2002/0168183 to Arnold.
Regarding claim 4, Yajima as modified teaches the HVAC system of claim 1, comprising the component, but does not teach,
wherein the component is an electric furnace.
Yajima teaches that leaking refrigerant into an air conditioned space can present a safety hazard such as an ignition incident if a flammable refrigerant is used. (par. 3).
Dolan teaches, a safety device and means to shut-off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby. (par. 3).
Arnold teaches furnaces used in manufactured homes can be electric (par. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan and Arnold, in order to provide a furnace for heating, and to prevent an ignition accident in a home equipped with an electric furnace. The benefit of using an electric furnace is that it can be powered by the homes electricity supply, in an area where natural gas service is not available.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2017-0198936 to Yamaguchi.
Regarding claim 5, Yajima teaches the HVAC system of claim 1, but does not teach, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system.
Yamaguchi teaches, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system. (Fig. 22, par. 126, the leakage sensor 6a is located downstream of the indoor heat exchanger 3 in the airflow direction, meaning it is in a duct that will provide conditioned air to a space.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Yamaguchi, in order to ensure any refrigerant leakage being directed to the indoor space will be detected.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, US 5,905,438 Weiss.
Regarding claim 6, Yajima teaches the HVAC system of claim 1, but does not teach,
wherein the HVAC system is configured to discharge the conditioned air into a room to condition the room, and the sensor is positioned in the room.
Weiss teaches

Smoke detectors (as well as other similar detectors for detecting hazardous conditions such as flames from a fire or gas build-ups and leaks, e.g., carbon monoxide) are installed in homes and businesses. (col. 1, lines 10-15). The detectors (20) are installed in rooms throughout the house. (col. 5, 15-25, Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Weiss, in order to provide a means of detecting leaked refrigerant that has entered the conditioned space, for example, in the event that the leak sensors provided within the AC units and ducts of Yajima are inoperative or defective.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2017/0192442 to Hieke.
Regarding claim 7, the HVAC system of claim 1, wherein the switch is a first switch (see rejection of claim 1), the HVAC system is configured to discharge the conditioned air into a room (see rejection of claim 1), but does not teach,
the HVAC system comprises a second switch configured to block an additional flow of electricity to the room, wherein the controller is configured to actuate the second switch to block the additional flow of electricity to the room in response to the detection of the refrigerant.
Hieke teaches, a system for the management of enclosed spaces, relating to the construction of buildings and their HVAC systems (abstract), where a the system cuts off the power supply to the enclosed space after detecting of a likely imminently occurring fire (Heike claims claims 5 and 6).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Hieke, in order to shut down the electric supply to an enclosed space such as a room when leaked refrigerant is present in the enclosed space in a sufficient concentration to ignite.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2002/0134322 to Dolan.
Claim 8 - comprising a valve configured to block a flow of fuel to a heating component, wherein the controller is configured to actuate the valve to block the flow of fuel to the heating component in response to the detection of the refrigerant.
Yajima teaches that leaking refrigerant into an air conditioned space can present a safety hazard such as an ignition incident if a flammable refrigerant is used. (par. 3).
Dolan teaches, a safety device and means to shut-off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby. (par. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan, in order to provide a furnace for heating and to prevent an ignition accident in a home equipped with a furnace.



Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima and US 2002/0134322 to Dolan.
Regarding claim 10, Yajima teaches a heating, ventilation, and air conditioning (HVAC) system, comprising:
a sensor configured to detect a refrigerant released from the HVAC system and in conditioned air produced by the HVAC system and to emit a signal indicative of the detection; (48a, par. 60, Fig. 1, the leakage detection device 48a is connected to controller 9, see Fig. 2, see also the rejection of parent claim 1 discussing the signal).
Yajima does not teach,
a valve configured to block a flow of fuel to a component configured to generate heat via the fuel; and
a controller configured to receive the signal from the sensor and actuate the valve to block the flow of fuel to the component in response to the detection of the refrigerant.
Dolan teaches, a safety device and means to shut -off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby. (par. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan, in order to provide a furnace for heating and to utilize the controller of Yajima to prevent an ignition accident in ahome equipped with a furnace.

Regarding claim 11, Yajima teaches the HVAC system of claim 10, comprising the component, wherein the component is a furnace. (See Dolan par. 3 and the rejection of claim 10).

Regarding claims 13 and 14, Yajima teaches the HVAC system of claim 10, wherein the component is a first component, and the HVAC system comprises a second component and a switch configured to block a flow of electricity to the second component, wherein the controller is configured to actuate the switch to block the flow of electricity to the second component in response to the detection of the refrigerant. (par. 80 teaches the air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered. Note: the “air supply blower 35b” addresses the limitations of claim 14).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2002/0134322 to Dolan, and US 2018/0106492 to Papas.
Regarding claim 12, Yajima teaches the HVAC system of claim 10, but does not teach,
wherein the signal is indicative of a concentration of the refrigerant in the conditioned air, and the controller is configured to:
compare the concentration of the refrigerant to a threshold concentration; and
actuate the valve in response to the concentration of the refrigerant exceeding the threshold concentration.
Papas teaches (abstract)
A detecting mechanism configured to detect a concentration of the refrigerant
outside of the HVAC/R component, and a blower configured to operate under
power from an auxiliary power source upon detection of the refrigerant above a
predetermined refrigerant level during a main power outage.
Thus, Papas teaches taking remedial action when the concentration of leaked refrigerant is in excess of a threshold concentration.
As applied to Yajima, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Yajima, in view of Papas, in order to refrain from taking remedial action until the concentration of the leaked refrigerant reaches dangerous levels.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima and US 2018/0106492 to Papas, US 2014/0020411 to Li.
Regarding claim 15, Yajima teaches a heating, ventilation, and air conditioning (HVAC) control system, comprising:
a sensor configured to detect a refrigerant released from an HVAC system and within air and to emit a signal indicative of the detection of the refrigerant; (48a, par. 60, Fig. 1, the leakage detection device 48a is connected to controller 9, see Fig. 2, some type of signal must be sent from the sensor to the controller for the controller to function as described below
a controller (9) configured to:
receive the signal from the sensor; (a signal must be received to prompt the controller to take control actions)
actuate a switch to block a flow of electricity to a first component of the HVAC system, (Fig. 2, controller 9 is connected to the blowers, par. 80 teaches the first air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered).
Yajima does not teach
determine a concentration of the refrigerant in the air based on the signal;
compare the concentration of the refrigerant to a threshold concentration; and
the actuating the switch to block a flow of electricity to the first component of the HVAC system and actuating a valve to block a flow of fuel to a second component of the HVAC system, or both, are in response to the concentration of the refrigerant exceeding the threshold concentration.
Papas teaches (abstract)
A detecting mechanism configured to detect a concentration of the refrigerant
outside of the HVAC/R component, and a blower configured to operate under
power from an auxiliary power source upon detection of the refrigerant above a
predetermined refrigerant level during a main power outage.
Thus, Papas teaches taking remedial action when the concentration of leaked refrigerant is in excess of a threshold concentration.
As applied to Yajima, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Papas, in order to refrain from taking remedial action until the concentration of the leaked refrigerant reaches dangerous levels, and thus blocking the flow of electricity to the blower would be contingent on the measured refrigerant concentration.
Regarding the limitation, “actuate a valve to block a flow of fuel to a second component of the HVAC system, or both, in response to the concentration of the refrigerant exceeding the threshold concentration,” the office interprets the limitation as providing three alternatives. (1) blocking electricity, or (2) blocking fuel, or (3) blocking both electricity and fuel. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. MPEP 2143.03. In the present case, Yajima teaches the alternative of blocking the electricity.
To the extent applicant may argue that Yajima does not teach electric power and switches for the blower, Li teaches a refrigeration unit with a blower connected by a switch to an inverter. (abstract)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima in view of, Li, in order to provide a means for powering and controlling the blower that relies on common power sources and components known to be useable in HVAC systems.

Regarding claim 19, Yajima as modified teaches the HVAC control system of claim 15, wherein the first component is a blower or an electric heater, and the controller is configured to actuate the switch to block the flow of electricity to the blower or the electric heater in response to the concentration of the refrigerant exceeding the threshold concentration.
(See the rejection of claim 15 — “Fig. 2, controller 9 is connected to the blowers, par. 80 teaches the fair supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered”. Also responding to the excess concentration is addressed by Papas in the rejection of claim 15).

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, and US 2019/0094099 to Tinaphong.
Regarding claims 16 and 17,
Yajima as modified teaches the HVAC control system of claim 15, but does not teach,
Claim 16 - wherein the controller is configured to transmit a message to an electronic device based on the comparison of the concentration of the refrigerant to the threshold concentration.
Claim 17 — in response to the concentration of the refrigerant exceeding the threshold concentration, the controller is configured to transmit a warning message to the electronic device as the message.
Tinaphong teaches a system having a gas leak detection circuit, and in which the leak sensor sends an alert to the user’s cell phone when a gas leak of a propane refrigerant is detected.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Tinaphong, in order to appraise the user of the fact that there is a refrigerant leak, and to provide an alert/warning if the leaked refrigerant is a above the threshold concentration, so that the user take immediate action to remedy the safety hazard.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, and US 2019/0094099 to Tinaphong and US 2016/0258635 to Zemach.
Regarding claim 18, Yajima as modified teaches the HVAC control system of claim 16, but does not teach,
wherein, in response to the concentration of the refrigerant being below the threshold concentration, the controller is configured to transmit a request for feedback to the electronic device as the message, and wherein the request for feedback comprises a request for user input regarding actuation of the switch, the valve, or both.
Zemach teaches, a system that detects leaks in household appliances (par. 21). When the system experiences deviations from an expected pattern, an electronic message is sent to the user requesting feedback on whether adjustments in the operation of the system should be made. (par. 146-149).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Zemach, in order to provide the user with a notice that a leak has been encountered, and wait for instructions on whether to mitigate the leak immediately if desired, or otherwise wait because the leak concentration is low enough that it does not present an immediate hazard.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, and US 2002/0134322 to Dolan.
Regarding claim 20, Yajima teaches the HVAC control system of claim 15, wherein the second component is a furnace, and the controller is configured to actuate the valve to block the flow of fuel to the furnace in response to the concentration of the refrigerant exceeding the threshold concentration.
Dolan teaches, a safety device and means to shut -off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby. (par. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan, in order to provide a furnace for heating, and to prevent an ignition accident in a home equipped with a furnace.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. 

Applicant Argues (page 8 of the reply)
. . . . the Examiner rejected claims 1 and 5 under 35 U.S.C. § 102 as allegedly anticipated by U.S. Publication No. 2017/0198936 by Yamaguchi (hereinafter “Yamaguchi”). The Applicant respectfully traverses this rejection. . . . .
Yamaguchi does not explicitly disclose a switch configured to block a flow of electricity to a component of an HVAC system, and/or a controller configured to actuate a switch to block a flow of electricity to a component of an HVAC system. . . . . . 
Yamaguchi is completely silent with respect to a flow of electricity to a component, such as Yamaguchi’s compressor 10, let alone a switch that blocks a flow of electricity to a component and a controller that actuates the switch to block the flow of electricity to the component. Instead, Yamaguchi generically refers to “a compressor control unit 7C that stops the compressor.” Yamaguchi, para. 63. The Applicant asserts that a compressor control unit 7C configured to stop a compressor is not analogous to a switch configured to block a flow of electricity to a component of an HVAC system.
To the extent the Examiner’s assertion on p. 4 of the Office Action that “in an HVAC system the compressor is frequently electric” constitutes Official Notice, the Applicant respectfully challenges the Official Notice and requests evidentiary support. 

OFFICE RESPONSE
	The Yamaguchi reference is for a heat pump (see Fig. 1), including an indoor unit (Fig. 2), such as would typically be used in a residential or commercial building.  Yamaguchi also expressly teaches that certain components in the system are motor driven (par. 54).  The office asserts that such systems and the motive components such as blowers and compressors therein are typically driven by electrically powered motors as opposed to, for example, being driven by an IC engine.
	Further, Yamaguchi, par. 66 recites that “The compressor control unit 7c stops the compressor 10 when leakage occurs”.  Thus, stopping the compressor would thus entail the control unit 7c switching off the electric power.    
	While the office asserts that the foregoing explanation is sufficient to support a 102 rejection, further examples of patents describing heat pumps, with indoor units and electric motors/compressors, include US 4,856,286 to Sulfstede (see claim 9), US 5,704,219 to Suzuki (see claim 5), US 2011/0157752 to Sakanobe (see claim 11), US 2011/0234144 to Maekawa (see claim 6).

Applicant argues (page 11 of the reply)
Claims 1 and 3 are patentable over a hypothetical combination of Yajima and Li.
The Applicant disagrees with the rejection of independent claim 1 as allegedly obvious over Yajima in view of Li for at least the reasons set forth below.
First, the Applicant asserts that Yajima clearly does not teach or fairly suggest a switch configured to block a flow of electricity to a component of an HVAC system (and, likewise, a controller configured to actuate the switch to block the flow of electricity to the component of the HVAC system). Indeed, the portion of Yajima relied upon by the Examiner (i.e., para. 80 in Yajima) merely refers to the first air supply blower 35b being stopped. Yajima makes no reference to power, electric flow, or the like being blocked to the first air supply blower 35b, and instead refers to various control devices 9, 92, 93a, 93b that utilize control signals. See Yajima, para. 70. There is no evidence that any of the control devices 9, 92, 93a, 93b and corresponding control signals are utilized to actuate a switch to block a flow of electricity to a component of an HVAC System.
OFFICE RESPONSE
Fig. 2 clearly shows a controller that controls both a compressor and blower.  Furthermore, each of these items are powered by motors (not, for example, and IC engine).  (see par. 55, 57).  As describe in the OFFICE REPSONSE to the 102 rejection, motors in these types of devices are typically electrically powered.  As such, unless they are operated continuously once installed, a switch must be provided to turn the electric power on and off.    

Applicant argues, (page 12 of the reply) 
Further, the Applicant asserts that Li does not remedy the deficiencies in Yajima. Indeed, the Examiner asserted that “Li teaches a refrigeration unit with a blower connected by a switch to an inverter. (abstract)” /d. While the abstract in Li describes “a second switch configured to selectively couple the evaporator fan with one of the power source and the inverter,” Li does not describe a switch actuated to block a flow of electricity to a component of an HVAC system. . . . . . . Li teaches a switch that selectively couples features to a power source in a first configuration and an inverter in a second configuration: . . . . .  Li’s compressor appears to always be coupled to either the power source or the inverter, and Li’s evaporator fan is appears to always be coupled to the other of the inverter or the power source. Consequently, Li does not appear to remedy the deficiencies in Yajima noted above.
OFFICE RESPONSE
The reference to the “switch” in Li demonstrates clearly that it is known in the art that  “switches” are used to control the power to devices such as compressors and fans.  Although the specific switch discussed by the office changes the source of electricity from an inverter to a power source, the switching scheme must include a switching structure to block the flow of electricity to the devices, otherwise the devices would run continuously once installed.        

Applicant argues (page 13 of the reply)
Further still, even if Li were fairly relied upon, arguendo, for the above-described features related to blocking a flow of electricity to a component of an HVAC system, the Applicant asserts that the evaporator fan of Li is not analogous to the first air supply blower 35b in Yajima. That is, to the extent Yajima were hypothetically modified in view of Li, the hypothetical result would not correspond to a flow of electricity being blocked to the first air supply blower 35b in Yajima.
	OFFICE RESPONSE
	The foregoing statement is not persuasive.  Li teaches a control concept that can be used with fans in a similar system.  The designer of the end use system can determine which control concept to use on which fan.   

Applicant argues, beginning at page 13 of the reply, that claims 2, 4, 5, 6, 7, 8, (9 is cancelled), are allowable via their dependency from allowable base claims, but does not otherwise distinguish the claims from the cited art. 
 
Applicant argues, beginning at page 13 of the reply, that claims Claim 10, 11, 13, and 14 are patentable over a hypothetical combination of Yajima and Dolan.
. . . . . .The Applicant respectfully disagrees that independent claim 10 is obvious over Yajima in view of Dolan for at least the reasons set forth below. Independent claim 10 recites “[a] heating, ventilation, and air conditioning (HVAC) system, comprising: a sensor configured to detect a refrigerant released from the HVAC system and in conditioned air produced by the HVAC system and to emit a signal indicative of the detection; a valve configured to block a flow of fuel to a component configured to generate heat via the fuel; and a controller configured to receive the signal from the sensor and actuate the valve to block the flow of fuel to the component in response to the detection of the refrigerant.”  . . . . . In other words, a flow of fuel to a component configured to generate heat via the fuel is blocked in response to a detection of refrigerant released into conditioned air produced by an HVAC system. [Examiner asserted that Dolan teaches the valve to block the fuel].
However, in stark contrast to independent claim 10, . . . . Dolan teaches that a “flow of gas to [a] pilot flame is continuous unless the pilot flame becomes extinguished in which case the gas flow to the pilot as well as to the combustion chamber is interrupted by a valve in the gas line.” Dolan, para. 7. . . . . . In other words, Dolan teaches blocking a flow of gas to a pilot and/or to a combustion chamber based on a detection of a pilot flame being extinguished and/or a flammable organic vapor being detected. Dolan is silent regarding detection of a refrigerant released from an HVAC system. Necessarily, then, Dolan cannot teach or fairly suggest blocking a flow of fuel (e.g., via a valve) to a component in response to a detection of a refrigerant.
Further, Yajima is silent regarding fuel or any component that utilizes fuel to generate heat. . . . . it is unclear how or why Yajima could or would block a flow of fuel to a component based on refrigerant leak detection, since Yajima does not include any components that receive fuel and utilize the fuel to generate heat. The Applicant notes that, while Dolan references a furnace, for example, one of ordinary skill in the art would not be motivated to modify Yajima to include a furnace since Yajima already includes a refrigerant-based means for providing heated air. . . . .Put differently, Yajima simply does not contemplate problems associated with a refrigerant leak in the context of fuel- based heat exchangers. The Examiner appears to have instead introduced said problem into Yajima via the hypothetical modification in view of Dolan.

OFFICE RESPONSE
Yajima clearly teaches the use of a flammable refrigerant and the possibility of ignition risks (par. 3).  Thus, Yajima recognizes the need to mitigate the ignition risk, if for example, the flammable refrigerant came into contact with a gas system pilot light.  Applicant’s arguments that there is no need to place a gas heating system into Yajima, because Yajima teaches a heat pump that already provides heated air, is not persuasive.  While the heat pump might indeed provide heated air for living areas, that does not mean that other appliances, such as stoves and hot water heaters, might not be powered by gas.

Applicant argues that claims 11, 12, 13, and 14 are patentable via their dependency on assertedly allowable base claims, but are not otherwise distinguished from the cited art.

	Applicant argues (page 18 of the reply) that claims 15 and 19 are patentable over a hypothetical combination of Yajima, Papas, and Li, for the same reasons as those argued with respect to claim 1, but does not otherwise distinguish these claims from the cited art.  

Applicant argues, beginning at page 18 of the reply, that claims 16, 17, 18, 20, are patentable via their dependency on assertedly allowable base claims, but are not otherwise distinguished from the cited art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763